I am Juan Orlando Hernández. I was born in 
a humble village called Rio Grande, in the department 
of Lempira, a region with very high rates of inequality 
and poverty, although that is now changing, as is my 
whole country. I am here in my capacity as President 
of Honduras, a country located in the heart of the 
Americas. It is a country small in size, but with a great 
desire to achieve development based on its own identity, 
and with a people who struggle daily to advance and 
progress, and who aspire to better living conditions.

In 2009, our country suffered one of the worst 
political crises in its history. It led to several hundred 
million dollars in losses, and most unfortunately, to 
thousands of divided families and more poverty. That 
crisis caused more damage than any hurricane or 
natural disaster. However, today we can say that we 
have overcome the political crisis.

Honduras is a country where full democracy is 
practised and there is complete freedom to choose its 
leaders. In addition to representative democracy, we 
practice participatory democracy. Proof of that is the 
dialogue that will lead to a compact for Honduras that 
will be the result of listening to the views of different 
sectors of society on central issues for our people. Our 
Everyone for a Better Life Plan includes four basic 
pillars: restoring peace, generating investment and 
large-scale employment opportunities, supporting 
families living in extreme poverty, and combatting 
corruption and promoting greater transparency in the 
culture of the Honduran people.

Since taking office eight months ago, I have been 
completely devoted to recovering and maintaining 
peace and tranquillity, creating opportunities with fairer 
conditions for everybody. We need more investment to 
come to our country in order to create jobs that will 
translate into greater income for our families. To that 
end, Honduras has amended its Constitution to create 
one of the best platforms in the world for investment and 
employment. It is a very innovative. I am referring to 


the Zone for Employment and Economic Development, 
which is better known by its acronym ZEDE.

The Honduras ZEDE model is not just another free 
trade zone, similar to the 3,500 that already exist in the 
world. Ours is different because it is comprehensive. It 
is a jurisdiction with four dimensions: legal, economic, 
administrative and political. The Honduran ZEDE 
is a L.E.A.P. zone, which in English means “to jump 
forward”. In Honduras, the ZEDE will help us take a 
competitive leap forward towards greater well-being. 
Rather than joining the race to the bottom, Honduras 
has decided to compete upwards, welcoming global 
investment through a special jurisdiction of the highest 
level to employ the most productive and profitable 
workforce in a highly favourable location at the centre 
of the Americas, bringing the Pacific and the Atlantic 
together.

In the legal dimension, ZEDE offers a common law 
system, with compulsory arbitration and international 
judges. Economically speaking, we are competitive in 
an open market, with a series of agile simple regulations, 
with highly attractive and sustainable incentives for the 
creation of good jobs under decent conditions. In the 
administrative dimension, ZEDE provides a technical, 
non-political structure without bureaucratic obstacles 
that is effective for companies that must operate at the 
speed of the markets and technology in the twenty-
first century, and with full guarantees of transparency 
and security within the rule of law. Finally, to attract 
long-term investment and ensure good jobs, we 
guarantee political stability and transparency based 
on international treaties and agreements, with the 
support of an international commission of 21 trustees to 
ensure compliance with best practices for workers and 
the investors. I invite everyone to discover the great 
opportunity Honduras offers the world.

We have also created a participatory model 
of Government enterprises and the private sector, 
with mixed capital — in other words public-private 
partnerships. We are building an interoceanic logistical 
corridor linking the Atlantic with the Pacific Ocean, 
allowing us to move cargo between both Oceans in less 
than six hours — I repeat, less than six hours. Our hope 
is to capture at least 5 per cent of the demand to move 
goods from one ocean to another.

We have made progress, but we also recognize that 
much remains to be done. For example, there has been a 
rise in the number of Hondurans going abroad, including 
an unusual migration of children and vulnerable youth 
to North America, many unaccompanied by an adult. 
This migration is the result of the violence created by 
the movement of drugs through our territory, poverty 
and the lack of opportunities. Special attention must be 
dedicated to this phenomenon, especially in countries 
that are responsible for the problem either because 
they produce the drugs or because they are the market 
where the drug is consumed. We believe that this is a 
shared responsibility. Faced with the scant interest in 
solving the problem shown but those who created it, we 
Hondurans must stress this issue in every forum that 
we possibly can, because we must speak clearly and 
forcefully about that issue.

Honduran territory is today one of the main 
battlefields of a war that is not our own. We did not start 
this war. Its strategies are decided outside Honduras, 
and it involves drug-consuming countries in the North 
and drug producing countries in the South. It is a real 
monster — a multinational, criminal octopus without 
nationalities, borders or scruples, which is dedicated 
to the trafficking, trade and consumption of drugs and 
to encouraging demand, especially in the wealthiest 
societies.

The drugs transiting through Honduras and 
Central America destroy the lives and peace of our 
people, our youth, our children and our women. From 
those who orchestrate and organize the transnational 
activity within our territory to ordinary citizens and the 
children involved as pawns in drug dealing and addicts, 
all are affected. They are all embarking on the path of 
no return, which will tear apart our society, destroy 
families, corrupt officials and destroy institutions. I 
invite members to ask themselves: Who are the real 
culprits in this cycle of death, misfortune, mourning, 
struggle, blood and pain? It is not Hondurans, I can 
assure the Assembly of that.

In forums such as this, we need to agree on the 
basic contours of the issue and the facts. We cannot, 
in the midst of crisis and without coming to useful or 
concrete conclusions, put forward proposals based on 
legalizing production and consumption, on the one 
hand, and on waging a merciless war on trafficking and 
illegal drug use, on all fronts and regardless of cost, 
on the other. I ask myself, and I invite members to ask 
themselves: Who are the true victims of this tragedy? 
All those who cannot live in peace in modern society 
are victims, as are those who cannot live in society 
without using drugs. Society itself is a victim, as it is 
unable to organize its efforts and manage its resources 
in a rational manner so as to create new opportunities.


Honduras produces and consumes practically no 
drugs. We are a transit country. Unfortunately, we 
provide only the battlefield and the dead. We provide 
the resources to combat drugs’ transit through our 
territory, and those are resources that we are prevented 
from investing in meeting our development problems 
and challenges. I repeat: we are not responsible for the 
war.

I think it is time to do what we have to do: respect 
human rights; follow what experts and our common 
sense are telling us; attack the problem at its root, 
once and for all; and do it together and throughout the 
affected region. We must create a multinational force 
capable of dealing successfully with a phenomenon 
that is transnational in terms of its organization, its 
market, its projections and its financing. This morning, 
President Obama called for such unity in fighting radical 
fundamentalists. I would ask: What is the difference 
between the effects of terrorist acts perpetrated by 
radical fundamentalists and the effects of the terrorist 
acts perpetrated by those who traffic in drugs? What is 
the difference?

Today the international community is discussing 
what happens in other regions of the world when 
children, young people and families are displaced by 
war, violence and radical extremists. Those are all 
situations that we as a nation also condemn. Of course 
we do. However, little is being said and about the 
thousands of families living in the northern triangle 
of Central America. I do not want to believe that this 
issue will simply be forgotten. As human beings, we 
cannot allow that to happen. I would once again ask 
the Assembly: What is the difference between those 
displaced by violence in other regions and those 
displaced by the violence committed by drug traffickers 
and transnational criminals? What is the difference?

One difference is that those displaced — those 
thousands of families and individual children — come 
knocking on the doors of the United States of America. 
As a region, we cannot continue to ignore this human 
drama, which affects thousands of Central Americans, 
especially unaccompanied migrant minors who, on 
their way to the United States, have been the victims of 
violence, transnational crime, rape, human trafficking 
and the organ trade. Many have died or disappeared 
in the desert. We cannot forget that. Those children 
deserve to be treated with dignity and respect. They 
are innocent victims. We are talking about innocent 
children just like our children and grandchildren. They 
are vulnerable human beings.

I would like to inform the Assembly that yesterday, 
the Secretary-General kindly agreed to have me, along 
with the ministers of Guatemala and El Salvador, 
present to him the Plan of the Alliance for Prosperity in 
the Northern Triangle, which maps out an initiative to 
support and create opportunities so that our countrymen 
are able to stand shoulder to shoulder in solidarity 
with everyone in our region — and I repeat, everyone, 
because this cause is our common responsibility.

An important part of the solution to the child 
migration problem is to create job opportunities for 
their parents there, in Central America, and to improve 
security for young people there, in Central America. 
Both issues are closely linked to the trade policies 
of the United States. We are not asking for financial 
assistance or charity. What we are asking for is just and 
equitable trade treatment, as is already given to other 
countries in the world. What we want is to jobs, to create 
those opportunities. Honduras supports efforts to unite 
the world in peace and prosperity through just trade 
and better access to major world markets. Within that 
vision, and in the context of the current negotiations, 
we demand that Honduras and Central America receive 
the same commercial treatment as Asian countries do, 
in order to enable us to compete.

To be frank, the United States giving preferential 
tariffs and rules of origin to other countries and leaving 
Honduras and Central America out of that would lead 
to thousands of jobs being lost in our region and would 
lead more children to illegally cross the border. I say to 
President Obama, Congress, the North American people 
and the people of the world: Honduras is committed to 
solving the child migration issue and to fighting drug 
trafficking. Many of them know this, clearly, given our 
determination. But if there is not a reasonable degree of 
coherence in our countries’ trade policies, as partners, 
what is the real message to our people in Central 
America? What should Honduran children and their 
parents expect, in Central America?

Given the many problems we face as Hondurans, 
we have learned to see every crisis as an opportunity, 
and my Government follows the Christian principles of 
solidarity and the common good. We are promoting a 
very ambitious programme called A Better Life, through 
which we are making small changes and solving big 
problems. I am pleased to note that, now, some of those 
with the biggest fortunes are also promoting solidarity. 
I invite us all to ask: How much money is enough for a 
human being to feel fulfilled?


(spoke in English)
How much money is good enough?

(spoke in Spanish)
A few days ago we read about the humanitarian 
action being undertaken by one of the world’s richest 
men, Mr. Bill Gates, who, through his foundation, is 
seeking A Better Life in terms of health for thousands of 
poor families by promoting scientific research into new 
designs for basic sanitation systems. I think Mr. Bill 
Gates found the answer to the question.

(spoke in English)
How much money is good enough?

(spoke in Spanish)
As we are working on the same issue, I take this 
opportunity, with the Assembly’s permission, to invite 
Mr. Bill Gates, a citizen of the world, to my country to 
work on this common endeavour.

It is very encouraging that some of the wealthiest 
people in the world are not seeking the secret of eternal 
youth, or trying to send expeditions to other planets 
while our brothers are dying on this one. On the 
contrary, they are aware of the problems of their poorer 
brethren. This is going on in many countries, including 
Honduras, where many good businesspeople have 
signed on to work with our A Better Life programme 
and are demonstrating social responsibility by creating 
jobs. And that is what this is all about — solidarity 
and social responsibility, but not romantic social 
responsibility. In that regard, I would like to quote Pope 
Francis, a citizen of the world, whose words I hope will 
ring in our ears.

“I have never seen a moving van following a funeral 
procession, but there is a treasure we can take with 
us, a treasure that no one can take away — not 
those things we have kept for ourselves, but what 
we have given to others”.
We should think about that and consider those 
words. Honduras is a country where 43 per cent of the 
population lives on less than a dollar a day, which is not 
enough to pay for a person’s basic nutritional needs. 
That is why we are making a major effort to respond to 
these people’s needs through the Better Life programme, 
thus enabling them to live with dignity. The Better 
Life programme is designed to respond to the needs of 
835,000 families, who are getting help in improving 
their homes, including providing access to drinking 
water and basic sanitation, decent roofs overhead and 
floors underfoot, family gardens and monetary support 
to ensure that children attend school, have improved 
health care and change their living conditions so as to 
achieve a better life.

Our housing improvements include the use of 
clean stoves, reducing wood consumption and smoke, 
which is harmful to women and children’s health and 
which, according to the World Health Organization, 
kills 500,000 women around the world every year. In 
Central America alone, about 35,000 people die from 
the wood smoke emitted from dirty cooking stoves 
every year. With every eco or clean stove installed, we 
make a contribution to the rest of humankind by saving 
15 medium-sized trees every year, thus helping to 
protect the environment. In that regard, I would like to 
highlight the work of former United States Secretary of 
State Hillary Clinton for her Global Alliance for Clean 
Cookstoves initiative, whose goal is to put clean stoves 
in 100 million households by 2020. On this subject we 
share Mrs. Clinton’s vision and are working hard to 
achieve it.

When presidents come to the General Assembly of 
the United Nations, they often prepare speeches they 
deem most appropriate and specific to the lofty heights 
of this great forum, but beyond the words themselves, 
the message I want to convey is that the most important 
thing is for all of us to be accepted as citizens of the 
world, with the same duty to fight and defend our 
territory, our families and our planet, with the same 
right to aspire to a better life, and that what is vital is 
the support of those who have the most to those who 
have the least. If my message today can reach and move 
a few to act, I think it will have been worth coming. I 
would like to remind the Assembly that if we are part of 
the largest forum in the world, it is because we consider 
ourselves to be citizens of the world, human beings 
with the same dignity, and therefore all of us, everyone 
of us, equal. Honduras is making progress; Honduras is 
changing; Honduras sends its greetings to all.
